Citation Nr: 1235869	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  07-18 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased rating for right leg peripheral neuropathy, currently rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1983 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied a compensable evaluation and an evaluation in excess of 20 percent for the Veteran's right tibia-fibula fracture and right leg peripheral neuropathy, respectively.  The Veteran timely appealed the right leg peripheral neuropathy claim to the Board.

In January 2007, the RO increased the rating for right leg peripheral neuropathy to 40 percent disabling, effective December 29, 2004-the date which was recognized as the date of the claim for increase.

The Veteran testified at a Board hearing before a Veterans Law Judge in December 2008; a transcript of the hearing is associated with the claims file.  The Board remanded the claim for further development in June 2009.  The case was returned to the Board in February 2010.  The Veterans Law Judge who held the Veteran's hearing had retired from the Board by that time.  Later in February 2010, the Veteran indicated that he wished to have another hearing.  The Board remanded the case in July 2010 in order for another hearing to be scheduled.

The Veteran was scheduled for a hearing before a Veterans Law Judge in November 2011; however, he failed, without explanation, to appear.  Therefore, the hearing request is considered withdrawn, and the Board will proceed without the benefit of another hearing in this case.  See 38 C.F.R. § 20.702(d) (2011).

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran underwent a VA examination in September 2009.  At the time of the examination, the examiner noted that the Veteran was intoxicated.  The examiner additionally noted that the Veteran's imbalance might be due to his service-connected disabilities or related to intoxication, but he was unable to determine which in the Veteran's current state.  Another examination of the Veteran is warranted to provide him with an opportunity to appear when he is not intoxicated and the manifestations of the right leg disability can be evaluated. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his right leg peripheral neuropathy.  The claims file must be made available to, and be reviewed by, the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should discuss the occupational and social impairment as a result of his peripheral neuropathy.  The examiner should specifically note if the paralysis of the affected nerves is following:

(a) Slight
(b) Moderate
(c) Moderately Severe
(d) Severe with marked muscle atrophy, or
(e) Completely paralyzed with foot dangling or dropping, no active movement possible of muscles below the knee, and/or flexion of the knee weakened or (very rarely) lost.

The examiner should additionally state whether the Veteran's cerebellar/ataxia/imbalance symptomatology is separate and distinct from his peripheral neuropathy symptomatology.  The examiner should indicate which symptoms are related to the peripheral neuropathy and which are related to the Veteran's imbalance/ataxia disorder, if possible.  If separation based on separate and distinct manifestations of symptoms is not possible, the examiner should so state.

The examiner should additionally note whether the Veteran is intoxicated during his examination or not.  The Veteran should endeavor to appear for any examinations in a sober state, such that he can be adequately examined and appropriately evaluated.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

